Name: Commission Regulation (EC) No 2482/95 of 25 October 1995 laying down certain transitional measures for Austria for spirit drinks
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  foodstuff;  marketing;  European construction
 Date Published: nan

 No L 256/12 lENl Official Journal of the European Communities 26 . 10 . 95 COMMISSION REGULATION (EC) No 2482/95 of 25 October 1995 laying down certain transitional measures for Austria for spirit drinks whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Spirit Drinks, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Sweden and Finland, and in particular Article 149 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the defini ­ tion , description and presentation of spirit drinks ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 14 thereof, Whereas the Act of Accession provides for a transitional period expiring on 31 December 1995 during which spirit drinks may be prepared in Austria in accordance with the national rules in force before accession ; Whereas, under those rules, the maximum methyl alcohol content of spirit drinks in Austria is 1 500 g/hl ; whereas Regulation (EEC) No 1576/89 lays down a maximum content of 1 000 g/hl ; whereas Austria has requested authorization to maintain its maximum content for tradi ­ tional products prepared from certain berries ; whereas a more detailed evaluation of the request should be carried out and a study made of ways of reducing the methyl alcohol content of those products ; whereas the transi ­ tional measures for Austria should be extended by one year for the products concerned pending the results of that evaluation : HAS ADOPTED THIS REGULATION : Article 1 The transitional measures laid down in the first indent of Annex XV (VII) (B) (IV) ( 1 ) to the Act of Accession of Austria, Finland and Sweden are hereby extended until 31 December 1996 for the preparation, and until 31 December 1997 for the marketing in Austria of fruit spirits complying with Article 1 (4) (i) of Regulation (EEC) No 1576/89, prepared from the following fruits :  redcurrants and blackcurrants (Ribes specialist  raspberries (Rubus idaeus L.),  blackberries (Rubus fruticosus L.),  service-berries (Sorbus aucupazia var. edulis),  elderberries (Sambucus nigra). Article 2 This Regulation shall enter into force on 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 160, 12. 6. 1989, p. 1 .